                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

MY TOWN SUPERMARKET #1,                           :
and LUIS M. PAYANO,
                                                  :   CIVIL ACTION NO. 3:17-0921
                             Plaintiffs
          v.                                      :        (JUDGE MANNION)

UNITED STATES OF AMERICA,                        :

                             Defendant            :


                                            ORDER

          In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

          (1)          the report and recommendation of Judge Schwab, (Doc.

                       46), is ADOPTED IN ITS ENTIRETY;

          (2)          the United States’s summary judgment motion, (Doc. 34),

                       is GRANTED;

          (3)          the plaintiffs’ objections to the report and recommendation,

                       (Doc. 49), are OVERRULED; and

          (4)          the Clerk of Court shall CLOSE THIS CASE.



                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
Date: July 12, 2019
17-0921-01-ORDER.wpd
